Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 24, 1992, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to adduce legally sufficient evidence of his guilt in light of his defense of temporary innocent possession of the weapon in question. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed *648unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Ritter, Goldstein and Florio, JJ., concur.